Title: From George Washington to Alexander White, 14 July 1785
From: Washington, George
To: White, Alexander



Dear Sir,
Mt Vernon 14th July 1785

Mr Fraunces’s letters to you & to me, the last of which I also enclose for your perusal, are so expressive of his wants as to render it unnecessary for me to add ought, on the occasion of them.
He has been considered (tho’ confined within the british lines) as a friend to our cause: It is said he was remarkably attentive to our prisoners in the City of New York; supporting them, as far as his means would allow, in the hour of their greatest distress: this it is which lead both Governor Clinton & myself to countenance & support him; & is the cause I presume of his applying, thro’ me, to you—& must be my apology for giving you the trouble of this letter.
With respect to his demand against the Estate of Genl Lee, I know nothing; his letter, to the best of my recollection, is the first intimation I ever had of his being a Creditor; the propriety & justice therefore of the Claim must speak for themselves, &

will no doubt have their due weight: the time of payment seems interesting to him.
The subject of this letter reminds me of an accot of my own against Genl Lee’s Estate, which I put into your hands at the Springs last year. With great esteem I am &c.

G: Washington

